Citation Nr: 1424236	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  14-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic eye irritation with mucous through the eye sockets from the nose, to include as secondary to service-connected septal reconstruction / rhinoplasty and chronic sinusitis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1958 to March 1961.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that regard, the Board notes that in a subsequent May 2011 rating decision the RO indicated that a request to reopen a previous claim had been received in August 2010; however, the RO continued to adjudicate the claim on a de novo basis on the merits, rather than as a petition to reopen.  As such, there was no arguable prejudice to the Veteran in the RO's adjudication of the claim on a de novo, or original, basis and the Board also will adjudicate the claim thusly.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The September 2009 VA examination report suggested that the Veteran had a sleep apnea disability that was attributable to his service-connected septal reconstruction / rhinoplasty.  As such problems are not discussed or contemplated in the Veteran's current rating for his septal reconstruction / rhinoplasty or the Diagnostic Code under which such rating is assigned, the Board concludes that the issue of entitlement to service connection for sleep apnea as secondary to his service-connected septal reconstruction / rhinoplasty has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Chronic eye irritation with mucous through the eye sockets from the nose is not related to his military service or service-connected septal reconstruction / rhinoplasty.

2.  To the extent that the Veteran's chronic eye irritation with mucous through the eye sockets from the nose is related to his service-connected chronic sinusitis, the problem is a symptom of that service-connected disability that already is contemplated in his currently assigned disability rating for chronic sinusitis.


CONCLUSION OF LAW

Service connection for chronic eye irritation with mucous through the eye sockets from the nose is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2009 and March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Board notes that the Veteran was provided VA examinations in September 2009 and July 2012.  The initial examination report did not include an opinion as to the etiology of the current claim on appeal, but the July 2012 examiner concluded that it was less likely than not that the current claim was the result of his service-connected septal reconstruction / rhinoplasty.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the July 2012 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has been service-connected for status post septal reconstruction / rhinoplasty since August 1993.  The Veteran claims that his current chronic eye irritation with mucous through the eye sockets from the nose was caused by his service-connected status post septal reconstruction / rhinoplasty.  In addition, the Board observes that the Veteran has been service connected for chronic sinusitis since March 2009.

The Veteran's service treatment records do not indicate complaints, treatment, or diagnoses of chronic eye irritation or the retrograde flow of mucous into the eyes.  The Veteran's nose was fractured in August 1960 and several months later he underwent septal reconstruction due to difficulty breathing out of his left nostril.  The Veteran's March 1961 separation examination included normal findings as to the eyes (other than defective vision) and nose.  In a contemporaneous Report of Medical History, the Veteran denied eye and nose problems.  

After service, in August 1991 the Veteran sought treatment through VA and the treatment provider made an impression of possible nasopharyngeal blockage.  At the time, he had a left orbital bruise, but did not complain of chronic eye irritation or retrograde mucous leakage.  In December 1991, the Veteran was diagnosed with chronic rhinitis, but did not report ongoing eye irritation or leaking of mucous into the eyes.  Indeed, another December 1991 record indicated that the Veteran's mucous "goes down the back of his throat," that there was no nasal obstruction, and no blockage at the nasal passage.  Thereafter, the Veteran had cataract surgery on each eye.  

The Veteran was afforded a VA examination in September 2009.  At that time, the Veteran reported that when he would blow his nose very little would come out.  Instead, it would go down the back of his throat.  In addition, when he sneezed discharge would come out of his eyes.  Symptoms included nasal congestion, excess nasal mucous, sneezing, and purulent nasal discharge.  There was septal deviation, but not nasal obstruction.  The Veteran had difficulty breathing through the nose, particularly through the right nostril.  A CT scan of the sinuses showed ethmoidal mucosal thickening.  The examiner did not make any specific findings or diagnoses as to any discharge coming out of the Veteran's eyes, but did diagnose residuals of septal reconstruction rhinoplasty - septal deviation, chronic sinusitis, nasal allergies, and sleep apnea.

In December 2011, the Veteran first sought treatment for his chronic eye irritation and retrograde reflux up the lacrimal duct.  At that time, he reported that when he blew his nose hard he would get mucous drainage into the right eye.  Following examination, the impression was, "Nasal deformity following nasal trauma and subsequent reconstruction with resulting small perforation of the nasal septum and deformity of the lower lateral cartilage of the left side of his nose.  He does have retrograde flow up the lacrimal duct that can result in a mucus drainage into the right eye." 

The Veteran was afforded a VA examination in July 2012.  The examiner noted a review of the claims file and the Veteran's diagnoses of a macular hole bilaterally and cataract removal with implants bilaterally.  The Veteran reported that his left eye would fill with mucous after blowing his nose and in the morning after using his C-PAP machine the night previously.  These symptoms had worsened after his cataract surgery.  Following examination, the examiner concluded that it was less likely than not that the chronic eye irritation with mucous through the eye sockets from the nose was the result of the Veteran's service connected condition.  Specifically, the report found, "Nose Surgery, only affect[s] tear drainage[] if the vale of Hasner is damaged the tear flows back into the eye from the lacrimal system IE; Blowing nose; if this occurs it proves the lacrimal system is open not stenosis, and tears will flowout of the normally [sic].  Only when back pressure is applied is there a reflux affect until pressure normalizes[] (stops blowing nose)... If Nose is not closed off no back flow to eye or back-up of mucus; eye will drain normally."  Later in the report, the examiner clarified that the Veteran did not have lacrimal stenosis, that his only problem was when blowing his nose (i.e. with active back pressure), and that his symptoms had increased after cataract surgery.

It is clear from the record that the Veteran has chronic eye irritation due to dry eye and the retrograde flow of mucous into the eyes when back pressure is applied, such as when blowing his nose.  As noted above, the Veteran contends that these problems were proximately caused by his service-connected septal reconstruction / rhinoplasty.  The Board has considered, therefore, whether the Veteran's current problems were caused or aggravated by his service-connected septal reconstruction / rhinoplasty.  Based on the evidence of record, the Board concludes they are not.

The Board finds the opinions expressed in the July 2012 VA examination report to be highly probative.  The report and addendum were based on a complete review of the claims file, including the Veteran's contentions, service treatment records, and physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  Despite the Veteran's claims of a relationship between his retrograde mucous flow, the examiner concluded that there was no relationship between the service-connected septal reconstruction / rhinoplasty and these problems, based on the absence of lacrimal stenosis and given that the retrograde flow of mucous only occurred with negative pressure when blowing the nose.  The optometrist's conclusion is fully explained and consistent with the evidence of record.  From the context of the decision and in light of the above discussion, the Board concludes that the examiner considered and rejected both aggravation and causation.  

The Board acknowledges the contentions of the Veteran and his representative that the findings documented in the December 2011 VA treatment record are sufficient to grant the Veteran's claim.  In that regard, the Board observes that the record noted retrograde flow up the lacrimal duct that could result in mucous drainage into the right eye; however, the record did not state or indicate that the finding was due to the Veteran's service-connected septal reconstruction / rhinoplasty or other incident of military service.  As such, the Board finds this record of significantly less probative value than the July 2012 VA examination report.

The Board also has considered the Veteran's contentions that his chronic eye irritation with mucous through eye sockets from the nose was caused by his septal reconstruction / rhinoplasty.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of mucous draining from the eye after sneezing or blowing the nose.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of mucous drainage into the eyes to a septal reconstruction / rhinoplasty, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the July 2012 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

The Board also has considered whether the Veteran's service-connected chronic sinusitis caused or aggravated his chronic eye irritation with mucous through the eye sockets from the nose.  In that regard, the September 2009 VA examination report included symptoms attributable to the sinusitis that included: nasal congestion, excess nasal mucous, sneezing, and purulent nasal discharge.  There also was ethmoidal mucosal thickening.  The above indicates that nasal congestion and purulent discharge are attributable to the chronic sinusitis.  Moreover, the July 2012 VA examination report stated that, "If Nose is not closed off no back flow to eye or back-up of mucus; eye will drain normally."  This statement implies that if the nose were closed off, a back flow of mucus to the eye could occur.  Reading the September 2009 and July 2012 VA examination reports together, if the nose were closed off by nasal congestion as a result of service-connected chronic sinusitis, then a back flow of mucous could be discharged from the eyes.  The back flow also could occur due to other symptoms of the Veteran's chronic sinusitis, such as sneezing or blowing the nose to expel excess nasal mucous.  Thus, the evidence of record indicates that some measure of the back flow of mucous into the lacrimal ducts and to the eyes is a direct or indirect result of the Veteran's service-connected chronic sinusitis.  

The Board finds, however, that at most the discharge of mucous from the eyes is a symptom of the Veteran's service-connected sinusitis disability, rather than a separate disability for which service connection would be warranted.  See 38 C.F.R. §§ 3.303, 3.304.  Moreover, these symptoms already are contemplated in the Veteran's current 10 percent disability rating for chronic sinusitis under Diagnostic Code 6512.  The General Rating Formula for Sinusitis provides for a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97 (2013).  As the above does not distinguish purulent discharge coming from the nose or eyes, the Board concludes that the foregoing fully contemplates the Veteran's mucosal drainage from the eyes following sneezing or blowing the nose.  

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current retrograde mucous flow into the eyes and his service-connected septal reconstruction / rhinoplasty.  The Board places more weight on the opinion of the competent VA optometrist than on the Veteran's lay assertions that his current retrograde mucosal reflux was caused by his septal reconstruction / rhinoplasty.  To the extent that the Veteran's retrograde mucous flow is a symptom of his service-connected chronic sinusitis, service connection is not separately warranted and already is fully contemplated by his current 10 percent disability rating under Diagnostic Code 6512.  As such, no finding of service connection is warranted on a secondary basis.

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes also that the Veteran is not entitled to service connection for chronic eye irritation with mucous through eye sockets from the nose on a direct basis.  See 38 C.F.R. § 3.303.

No medical professionals have linked his mucosal drainage directly to his military service or concluded that onset was therein.

Although somewhat unclear from the record, to the extent that the Veteran is claiming a continuity of symptomatology from service, the Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  Retrograde mucosal reflux is not such a listed disease entity.  Therefore, establishment to service connection on that basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Entitlement to service connection for chronic eye irritation with mucous through the eye sockets from the nose is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


